Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites a cured product made by curing an ultraviolet crosslinkable composition comprising: a thermoplastic acrylic resin in which a glass transition temperature is 25 °C or higher and containing 50 mass% or greater of methyl methacrylate units; and a (meth) acrylic copolymer having an ultraviolet crosslinkable site in which a glass transition temperature is 25°C or higher, wherein the ultraviolet crosslinkable composition is in the form of a film, the ultraviolet crosslinkable site has a structure in which a hydrogen radical can be removed by ultraviolet irradiation, the ultraviolet crosslinkable site is a benzophenone group, and the number of moles of the benzophenone group is 0.3 to 320 mol/g based on the total mass of the thermoplastic acrylic resin and the (meth) acrylic copolymer having the ultraviolet crosslinkable site in which a glass transition temperature is 25°C or higher, and further wherein the cured product has been molded by application of heat.

Independent claim 4 recites a decorative multilayer film comprising an outermost layer, with the outermost layer comprising an ultraviolet crosslinkable composition, and the ultraviolet crosslinkable composition comprising: a thermoplastic acrylic resin in which a glass transition temperature is 25 °C or higher and containing 50 mass% or greater of methyl methacrylate units; and a (meth) acrylic copolymer having an ultraviolet crosslinkable site in which a glass transition temperature is 25°C or higher, wherein the outermost layer is molded by heat drawing.

The prior art fails to teach or render obvious multilayer film comprising an outermost layer, with the outermost layer comprising an ultraviolet crosslinkable composition, and the ultraviolet crosslinkable composition comprises the combination of a thermoplastic acrylic resin in which a glass transition temperature is 25 °C or higher and containing 50 mass% or greater of methyl methacrylate units and a (meth) acrylic copolymer having an ultraviolet crosslinkable site in which a glass transition temperature is 25°C or higher. Although the compounds taught in the prior art are “similar in structure”, the similar structures do not necessarily have similar properties as shown in the evidence provided by the Applicants. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/SHEEBA AHMED/           Primary Examiner, Art Unit 1787